OPINION — AG — QUESTION(1): MUST THE EXCISE BOARD IN EACH COUNTY APPROPRIATE A SUM SUFFICIENT TO PAY ONE HALF THE SALARY OF ONE ASSISTANT DISTRICT ATTORNEY AND ALL THE SALARY OF ALL OTHER ASSISTANT DISTRICT ATTORNEYS IN EACH COUNTY PROVIDED IN 19 O.S. 1965 Supp., 215.14 [19-215.14], OR APPROPRIATE A SUM SUFFICIENT TO PAY ONE HALF THE SALARY OF ALL ASSISTANT DISTRICT ATTORNEYS AS REQUIRED IN 19 O.S. 1965 Supp., 215.17 [19-215.17]? — AFFIRMATIVE, QUESTION(2): WHERE A DISTRICT CONTAINS MORE THAN ONE COUNTY, SHOULD THE COUNTY TREASURER OF THE RESPECTIVE COUNTIES TRANSMIT TO THE STATE TREASURER THE COUNTY'S PORTION OF THE AMOUNTS APPROPRIATED TO PAY THE SALARY OF THE INVESTIGATORS, CLERKS, SECRETARIES AND STENOGRAPHERS, IN VIEW OF THE PROVISION RELATING TO WITHHOLDING OF RETIREMENT BENEFITS SET FORTH IN 19 O.S. 1965 Supp., 215.18 [19-215.18]? — NEGATIVE, QUESTION(3): IF YOUR QUESTION NO. 2 BE IN THE NEGATIVE (WHICH IT IS), SHOULD SAID INVESTIGATORS, CLERKS, SECRETARIES, AND STENOGRAPHERS FILE A SEPARATE CLAIM FOR THEIR SALARIES IN EACH COUNTY IN THE DISTRICT? —  AFFIRMATIVE, QUESTION(4): IS THE EXPENSE O ELECTRICITY, HEATING, OFFICE SUPPLIES AND TELEPHONE FOR THE DISTRICT ATTORNEY'S OFFICE IN EACH COUNTY REQUIRED TO BE PAID BY EACH COUNTY UPON THE BASIS OF THE PROPORTION THE POPULATION OF THE COUNTY BEARS TO THE TOTAL POPULATION OF THE DISTRICT, OR MUST EACH COUNTY PAY SUCH EXPENSE? — ONLY APPLIES TO THE EMPLOYEES' SALARIES. CITE: 19 O.S. 1965 Supp., 215.1-215.20 [19-215.1] — [19-215.20], 19 O.S. 1965 Supp., 215.14 [19-215.14] (HUGH COLLUM)